 


110 HR 769 IH: National Language Act of 2007
U.S. House of Representatives
2007-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 769 
IN THE HOUSE OF REPRESENTATIVES 
 
January 31, 2007 
Mr. King of New York (for himself, Mr. Duncan, Mr. Gingrey, Mr. Taylor, Mr. Paul, Mr. King of Iowa, Mr. Royce, Mr. Alexander, Mrs. Jo Ann Davis of Virginia, Mr. Norwood, Mr. Miller of Florida, Mr. Rohrabacher, Mr. Gallegly, Mr. LaTourette, Mr. McCotter, Mr. Hayes, Mr. Souder, Mr. Sessions, Mr. Wamp, Mrs. Cubin, Mr. Goode, Mr. McKeon, Mrs. Blackburn, Mr. Baker, Mr. Knollenberg, Mr. Bilirakis, Mr. Culberson, Ms. Ginny Brown-Waite of Florida, Mr. Wilson of South Carolina, Mr. Lucas, Mrs. Myrick, Mr. Bachus, Mr. Price of Georgia, Mr. Coble, and Mr. Campbell of California) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title 4, United States Code, to declare English as the official language of the Government of the United States, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the National Language Act of 2007. 
2.English as official language 
(a)In GeneralTitle 4, United States Code, is amended by adding at the end the following new chapter: 
 
6LANGUAGE OF THE GOVERNMENT 
 
Sec. 
161. Declaration of official language. 
162. Official Government activities in English. 
163. Preserving and enhancing the role of the official language. 
164. Exceptions. 
161.Declaration of official languageEnglish shall be the official language of the Government of the United States. 
162.Official government activities in EnglishThe Government of the United States shall conduct its official business in English, including publications, income tax forms, and informational materials. 
163.Preserving and enhancing the role of the official languageThe Government of the United States shall preserve and enhance the role of English as the official language of the United States of America. Unless specifically stated in applicable law, no person has a right, entitlement, or claim to have the Government of the United States or any of its officials or representatives act, communicate, perform or provide services, or provide materials in any language other than English. If exceptions are made, that does not create a legal entitlement to additional services in that language or any language other than English. If any forms are issued by the Federal government in a language other than English (or such forms are completed in a language other than English), the English language version of the form is the sole authority for all legal purposes.  
164.ExceptionsThis chapter does not apply to the use of a language other than English— 
(1)for religious purposes; 
(2)for training in foreign languages for international communication; or 
(3)to programs in schools designed to encourage students to learn foreign languages. This chapter does not prevent the Government of the United States from providing interpreters for persons over 62 years of age.. 
(b)Conforming amendmentThe table of chapters for title 4, United States Code, is amended by adding at the end the following new item: 
 
 
 
“6. Language of the Government161”. 
3.Repeal of bilingual voting requirements 
(a)In General 
(1)Bilingual election requirementsSection 203 of the Voting Rights Act of 1965 (42 U.S.C. 1973aa–1a) is repealed. 
(2)Voting rightsSection 4 of the Voting Rights Act of 1965 (42 U.S.C. 1973b) is amended by striking subsection (f). 
(b)Conforming Amendments 
(1)References to section 203The Voting Rights Act of 1965 (42 U.S.C. 1973 et seq.) is amended— 
(A)in section 204, by striking or 203,; and 
(B)in the first sentence of section 205, by striking , 202, or 203 and inserting or 202. 
(2)References to section 4The Voting Rights Act of 1965 (42 U.S.C. 1973 et seq.), as amended by the Fannie Lou Hamer, Rosa Parks, and Coretta Scott King Voting Rights Act Reauthorization and Amendments Act of 2006 (Public Law 109–246), is amended— 
(A)in sections 2(a), 3(a), 3(b), 3(c), 4(d), 5, 6, 8(a)(2)(A), and 13(a)(1), by striking , or in contravention of the guarantees set forth in section 4(f)(2); 
(B)in paragraphs (1)(A) and (3) of section 4(a), by striking or (in the case of a State or subdivision seeking a declaratory judgment under the second sentence of this subsection) in contravention of the guarantees of subsection (f)(2); and 
(C)in paragraphs (1)(B) and (5) of section 4(a), by striking or (in the case of a State or subdivision which sought a declaratory judgment under the second sentence of this subsection) that denials or abridgments of the right to vote in contravention of the guarantees of subsection (f)(2) have occurred anywhere in the territory of such State or subdivision. 
4.English language requirement for ceremonies for admission of new citizensSection 337(d) of the Immigration and Nationality Act (8 U.S.C. 1448(d)) is amended by adding at the end the following new sentence: All public ceremonies in which the oath of allegiance is administered pursuant to this section shall be conducted solely in the English language.. 
5.NonpreemptionThis Act (and the amendments made by this Act) shall not preempt any law of any State. 
 
